Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In FIG. 6, reference character “660” has been used to designate both “Live + CGI Merging System” and “Static Image Storage”. From Specification [0163] line 11, “Static Image Storage” should be labeled as 670.  
In FIG. 6, reference character “662” has been used to designate both “Rule set for merging/combining storage” and “Animation Combined Video Storage”. From Specification [0163] line 12, “Animation Combined Video Storage” should be labeled as 672.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0005] line 3, “can used” should read “can be used”.
In [0107] lines 1-2, the sentence includes reference characters: fire-triangle 200, heat 240, and combustion 210; these reference characters are in FIG. 2 of the provisional, but that particular figure was not included in this Application. Applicant may either amend the specification to remove the reference characters 200, 210, and 240, OR amend the drawings to include the figure from the provisional, and then amend the reference characters to refer to the correct drawing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “determining a divergence” in line 11, and claim 10 line 3 recites “the divergence of a velocity field pertaining to the fluid flow” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination claim 10 line 3 will be interpreted as “the divergence of a velocity field pertaining to the fluid flow of the combustion byproducts…”.
Claim 16 is rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 10.


Claim Interpretation
In claim 1 line 6, “arbitrary combustion precursor” is interpreted lexicographically as defined in the specification:
the combustion reactants or combustion precursors may include one or more materials that do not exist in the real or physical world and/or one or more materials that have an unknown chemical composition. Such materials will be referred to as "arbitrary combustion precursors." 
(Specification [0026] lines 1-4).

In claim 13 lines 1-2, the “one or more data structures are configured for use … for generating”  was considered for a 35 U.S.C. 112(f) interpretation, but will not be interpreted under 35 U.S.C. 112(f) because “data structures” is not a generic placeholder under prong (A) of the 3-prong analysis for analyzing means plus function language. See MPEP 2181. 

In claim 16 lines 2-3, the language “for generating a graphics output with a simulated combustion using the one or more data structures” will be interpreted as an “intended use” under MPEP 2111.02(II). Applicant may amend the limitation to “further comprising: generating…” to be interpreted as an active step in the method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 19 is rejected under 35 U.S.C. 101 because “a computer-readable medium carrying instructions” may be interpreted as a signal, which fails within the category of signal per se. See MPEP 2106.03(I). Applicant’s specification includes signal in the definition, (Specification [0164] lines 6-7), and therefore, the medium can include a transitory medium or signal.
Adding “non-transitory” would cause claim 19 to have the same scope as claim 18, which would cause a statutory double patenting rejection, so cancellation of this claim is suggested.

Double Patenting
Regarding claim 17, claim 17 was analyzed for statutory double patenting, but was determined to be different enough in claim scope to not merit this rejection. Claim 1 of US 11238198 B2 is similar in scope to claim 17 of the instant application. However, claim 17 includes a processor, which is not included in claim 1 of U.S. 11238198 B2, so the claims are different enough in scope to avoid a statutory double patenting rejection.

A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11238198 in view of "Animation of Chemically Reactive Fluids Using a Hybrid Simulation Method" (Kang). The language of claim 1 of U.S. 11238198 B2 and claim 17 of the instant application is the substantially similar but for claim 17 includes “at least one processor”, which is not taught by claim 1 of U.S. 11238198 B2. However, Kang teaches at least one processor (PC with a 3.2 GHz Intel Pentium 4 CPU and 2 GB RAM, [page 7 col 1 paragraph 4 line 2]). A person having skill in the art would be motivated to combine U.S. 11238198 B2 with Kang because of a teaching, suggestion, or motivation to combine. Kang teaches that grid-based models often entail an enormous demand for memory space, (Kang [page 1 col 2 paragraph 2 lines 1-6]). Kang teaches a more efficient hybrid method that complements a Lagrangian particle system with a Eulerian grid-based fluid simulation model, (Kang [page 1 col 2 paragraph 3 lines 1-5]). Given that US 11,238,198 B2 requires data related to voxels in some of its equations (US 11,238,198 B2 [col 9 ln 59]), a person having skill in the art would be motivated to combine these references in order to reduce the demand on memory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Animation of Chemically Reactive Fluids Using a Hybrid Simulation Method" (Kang).
	With respect to claim 1, Kang teaches A computer-implemented method of simulating combustion processes, the computer-implemented method comprising (hybrid technique for simulating chemically reactive fluids, based on the theory of chemical kinetics, [Abstract] lines 2-3): under the control of one or more computer systems configured with executable instructions (PC with a 3.2 GHz Intel Pentium 4 CPU and 2 GB RAM, [page 7 col 1 paragraph 4 line 2]; performs steps described in section 3, [pages 4-7]): receiving a first set of data representing a fluid flow including a plurality of combustion precursors (initial locations and molar concentrations of all the chemical species are described by an animator, [page 3 col 2  paragraph 2 lines 1-2]) comprising at least one arbitrary combustion precursor (hypothetical chain mechanism that involve six chemical species shown in eq. (1), [page 4 col 1 paragraph 3 lines 1-5]); simulating a chemical reaction representing simulated combustion (section 3 describes simulation methods, [page 4], where the chemical reaction representing simulated combustion is described in section 3.4, [page 4 col 2 paragraph 4 line 1], with specific mention of simulating the chemical process, [page 5 col 1 paragraph 5 line 1]) involving the at least one arbitrary combustion precursor (this involves evaluating the equation for  all species, [page 5 col 2 paragraph 3 lines 6-9]) and generating combustion byproducts (some of these particles are "products", [page 5 col 1 paragraph 1 line 3]; however, reacting particles are interrelated, [page 5 col 2 paragraph 4 line 5], meaning the product of one reaction may be a reactant for another reaction; additional byproducts include soot particles, [page 3 col 2 paragraph 2 line 1]; and smoke s_3, [page 7 col 1 paragraph 4 lines 11-12); determining a change in temperature and a molar mass of the combustion byproducts due to the chemical reaction (change in molar mass is mass M times change in molar concentration delta_S, [page 6 col 1 paragraph 3 line 9]; and change in temperature T^t+delta_t_ijk = T^t_ijk+ w_ijk(x_P) (H_T)_x_p, [page 6 col 2 paragraph 2 lines 9-10]); determining a divergence of the combustion byproducts based on a combination of the change in the temperature and the change in molar mass (update external force and divergence constraint using temperature and density, [page 7 col 1 paragraphs 1-2]; where new density is a reflection of the change in molar mass by previous equation, [page 6 col 1 paragraph 3 line 13]; these equations used in step 1, [page 4 col 1 paragraph 4]); generating one or more data structures of the simulated combustion based on values of at least a first portion of the fluid flow (method is a hybrid method, [title]; that generates and updates two data structures throughout the method, one is a dynamic kd-tree for the particle calculations, [page 5 col 1 paragraph 5 line 5]; and the other is grid/voxel based for velocity, density, temperature, and external force, [page 2 col 2 paragraph 3 lines 3-5]; the first portion is referring to the first term of the equation in step 1, [page 4 col 1 paragraph 4 line 2]).

	With respect to claim 2, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches receiving user provided parameter values defining the at least one arbitrary combustion precursor, the chemical reaction being simulated based at least in part on the user provided parameter values (initial locations and molar concentrations of all the chemical species are described by an animator, [page 3 col 2  paragraph 2 lines 1-2]; used to update all molar concentrations as per equations, [page 5]).

With respect to claim 3, Kang teaches all of the limitations of claim 2, as noted above. Kang further teaches providing a user interface to a client computing device for display thereby, the user interface being configured to receive the user provided parameter values from a user (implement method, [page 7 col 1 paragraph 3 line 1], which includes having initial locations and molar concentrations of all the chemical species described by an animator, [page 3 col 2  paragraph 2 lines 1-2]; on a desktop PC to display FIG. 5(a)-5(c), [page 7 col 1 paragraph 4 lines 1-5]).

	With respect to claim 7, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches wherein the plurality of combustion precursors comprises at least one non-combustible component, (Eulerian species were those species whose role was to model the fluid to be visualized in the rendering stage, [page 3 col 1 paragraph 1 lines 8-9]; juxtaposed with the other of the two species that performs the reactions, [page 3 col 1 paragraph 1 lines 1-7]).

	With respect to claim 8, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches wherein the divergence is determined based on the change in temperature over time (change in temperature T^t+delta_t_ijk = T^t_ijk+ w_ijk(x_P) (H_T)_x_p, [page 6 col 2 paragraph 2 lines 9-10]; update external force and divergence constraint using temperature and density, [page 7 col 1 paragraphs 1-2]; these equations used in step 1, [page 4 col 1 paragraph 4]).

	With respect to claim 9, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches wherein the divergence is determined based on the change in molar mass over time (change in molar mass is mass M times molar concentration delta_S, [page 6 col 1 paragraph 3 line 9]; update external force and divergence constraint using temperature and density, [page 7 col 1 paragraphs 1-2]; where new density is a reflection of the change in molar mass by previous equation, [page 6 col 1 paragraph 3 line 13]; these equations used in step 1, [page 4 col 1 paragraph 4]).

	With respect to claim 10, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches simulating the combustion byproducts as a second portion of the fluid flow having a variable density, wherein the variable density of the fluid flow varies in response to the divergence of a velocity field pertaining to the fluid flow (the second portion is step 2, [page 4 col 2 paragraph 1], once velocity field is computed based on the divergence equation from step one, [page 4 col 1 paragraph 4 line 9]; use velocity to evolve density using equation, [page 4 col 2 paragraph 1 lines 3-4]). 

	With respect to claim 13, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches wherein the one or more data structures are configured for use by an animation process for generating one or more visual representations of a combustion event (Figure 5 shows animations generated using presented hybrid method and visualized by a photon-mapping based ray tracer, capable of rendering both density and particle data, [page 7 col 1 paragraph 3 lines 2-5]).

	With respect to claim 14, Kang teaches all of the limitations of claim 13, as noted above. Kang further teaches using a convolution kernel to simulate heat diffusion by blurring at least a portion of the one or more visual representations of the combustion event (Gaussian smoothing kernel applied in rendering stage as in FIG. 3, [page 3]).

	With respect to claim 15, Kang teaches all of the limitations of claim 14, as noted above. Kang further teaches deriving the convolution kernel from a heat equation (Gaussian kernel based on volumetric density as described in caption of FIG. 3, [page 3]; calculated in section 3.4.3, where distribution of material is weight by the Gaussian kernel in which w_ijk(x_P) represents the weigh to voxel(i,j,k), this weight is also used to update the heat generated by each particle in the equation T^t+delta_t_ijk = T^t_ijk+w_ijk(x_P) * (H_T)_x_P, [page 6 col 1 paragraph 3 line 13]-[page 6 col 2 paragraph 2 line 10]).

	With respect to claim 16 as it depends on claims 1-3, 7-10, and 13-15, Kang teaches all of the limitations of claims 1-3, 7-10, and 13-15, as noted above. Kang further teaches for generating a graphics output with a simulated combustion using the one or more data structures (Figure 5 shows animations generated using presented hybrid method and visualized by a photon-mapping based ray tracer, capable of rendering both density and particle data, [page 7 col 1 paragraph 3 lines 2-5]; particle data is stored in a dynamic kd-tree for the particle calculations, [page 5 col 1 paragraph 5 line 5]; and density is stored in grid/voxel based data structure, [page 2 col 2 paragraph 3 lines 3-5]).

	With respect to claim 17, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches A computer system for simulating combustion processes, the system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, cause the system to carry out the method of claim 1 (PC with a 3.2 GHz Intel Pentium 4 CPU and 2 GB RAM, [page 7 col 1 paragraph 4 line 2]; method implemented and tested using several scenarios, [page 7 col 1 paragraph 3 lines 1-2]).

	With respect to claim 18, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches A non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method of claim 1 (2 GB RAM, [page 7 col 1 paragraph 4 line 2]; method implemented and tested using several scenarios, [page 7 col 1 paragraph 3 lines 1-2]).

	With respect to claim 19, Kang teaches all of the limitations of claim 1, as noted above. Kang further teaches A computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method of claim 1 (2 GB RAM, [page 7 col 1 paragraph 4 line 2]; method implemented and tested using several scenarios, [page 7 col 1 paragraph 3 lines 1-2]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Animation of Chemically Reactive Fluids Using a Hybrid Simulation Method" (Kang) in view of “Physics-Based Combustion Simulation in Bifrost” (Nielsen)
With respect to claim 4, Kang teaches all of the limitations of claim 2, as noted above. Kang does not teach wherein the plurality of combustion precursors comprises at least one non-arbitrary combustion precursor.
However, Nielsen teaches wherein the plurality of combustion precursors comprises at least one non-arbitrary combustion precursor (real world hydrocarbon fuels like propane, [page 2 col 1 paragraph 2 lines 1-13]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kang with Nielsen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kang discloses a system that teaches all of the claimed features except for intermixing the arbitrary and non-arbitrary combustion precursors. Nielsen teaches a motivation to enable an artist to automatically achieve “physically plausible” results, (Nielsen [page 1 col 2 paragraph 1 lines 1-2]). Nielsen achieves this by providing real-world fuels, (Nielsen [page 2 col 1 paragraph 2 line 5]), but also allows mixing with other types of fuels to gain special effects, (Nielsen [page 2 col 1 paragraph 2 lines 10-11]). Thus, a person having skill in the art would have a reasonable expectation of successfully creating physically plausible reactions mixed with other fuels in the system and method of Kang by modifying Kang with the real world hydrocarbon fuels like propane of Nielsen (Nielsen [page 2 col 1 paragraph 2 lines 1-13]). Therefore, it would have been obvious to combine Kang with Nielsen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Kang in view of Nielsen teaches all of the limitations of claim 4, as noted above. Kang does not teach wherein at least one non- arbitrary combustion precursor is a linear alkane having a chemical composition with a form "CnH2n+2.".
However, Nielsen teaches wherein at least one non- arbitrary combustion precursor is a linear alkane having a chemical composition with a form "CnH2n+2" (real world hydrocarbon fuels like propane, [page 2 col 1 paragraph 2 lines 1-13]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kang with Nielsen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kang discloses a system that teaches all of the claimed features except for intermixing the arbitrary and non-arbitrary combustion precursors. Nielsen teaches a motivation to enable an artist to automatically achieve “physically plausible” results, (Nielsen [page 1 col 2 paragraph 1 lines 1-2]). Nielsen achieves this by providing real-world fuels, (Nielsen [page 2 col 1 paragraph 2 line 5]), but also allows mixing with other types of fuels to gain special effects, (Nielsen [page 2 col 1 paragraph 2 lines 10-11]). Thus, a person having skill in the art would have a reasonable expectation of successfully creating physically plausible reactions mixed with other fuels in the system and method of Kang by modifying Kang with the real world hydrocarbon fuels like propane of Nielsen (Nielsen [page 2 col 1 paragraph 2 lines 1-13]). Therefore, it would have been obvious to combine Kang with Nielsen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 16 as it depends on claims 4-5, Kang in view of Nielsen teaches all of the limitations of claims 4-5, as noted above. Kang further teaches for generating a graphics output with a simulated combustion using the one or more data structures (Figure 5 shows animations generated using presented hybrid method and visualized by a photon-mapping based ray tracer, capable of rendering both density and particle data, [page 7 col 1 paragraph 3 lines 2-5]; particle data is stored in a dynamic kd-tree for the particle calculations, [page 5 col 1 paragraph 5 line 5]; and density is stored in grid/voxel based data structure, [page 2 col 2 paragraph 3 lines 3-5]).


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Animation of Chemically Reactive Fluids Using a Hybrid Simulation Method" (Kang) in view of “Physics-Based Combustion Simulation in Bifrost” (Nielsen) in further view of “Animation of Reactive Gaseous Fluids
through Chemical Kinetics” (Ihm)

	With respect to claim 6, Kang in view of Nielsen teaches all of the limitations of claim 4, as noted above. Kang and Nielsen do not teach wherein the user provided parameter values defining the at least one arbitrary combustion precursor is changed such that the at least one non-arbitrary combustion precursor is converted into an arbitrary combustion precursor.
	However, Ihm teaches wherein the user provided parameter values defining the at least one arbitrary combustion precursor is changed such that the at least one non-arbitrary combustion precursor is converted into an arbitrary combustion precursor (gas phase hydrogen oxygen explosion reaction 2H_2 + O_2 -> 2H_2O is converted into arbitrary reaction A +B → 5E, where the hydrogen-oxygen explosion intermediate steps correspond to A → 2I, B → 2J, I+B → K +J, J+A → K +I, A+B+K → K +5E, [page 209 col 2 paragraph 4 lines 1-9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kang in view of Nielsen with Ihm because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kang in view of Nielsen discloses a system that teaches all of the claimed features except for changing a non-arbitrary combustion precursor to an arbitrary. Ihm teaches that once a reaction has been changed to a hypothetical reaction, the temperature of the reaction can be controlled to produce different glowing effects (Ihm, [page 209 col 2 paragraph 4 line 1]-[page 210 col 1 paragraph 1 line 2]). Thus, a person having skill in the art would have a reasonable expectation of successfully changing a reaction with non-arbitrary combustion precursors to a reaction with arbitrary combustion precursors by modifying Kang in view of Nielsen with the hypothetical reaction of Ihm to control glow effects (Ihm, [page 209 col 2 paragraph 4 line 1]-[page 210 col 1 paragraph 1 line 2]). Therefore, it would have been obvious to combine Kang in view of Nielsen with Ihm to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 16 as it depends on claim 6, Kang in view of Nielsen and Ihm teaches all of the limitations of claims 6, as noted above. Kang further teaches for generating a graphics output with a simulated combustion using the one or more data structures (Figure 5 shows animations generated using presented hybrid method and visualized by a photon-mapping based ray tracer, capable of rendering both density and particle data, [page 7 col 1 paragraph 3 lines 2-5]; particle data is stored in a dynamic kd-tree for the particle calculations, [page 5 col 1 paragraph 5 line 5]; and density is stored in grid/voxel based data structure, [page 2 col 2 paragraph 3 lines 3-5]).

Claim(s) 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Animation of Chemically Reactive Fluids Using a Hybrid Simulation Method" (Kang) in view of “Animation of Reactive Gaseous Fluids through Chemical Kinetics” (Ihm)
With respect to claim 11, Kang teaches all of the limitations of claim 1, as noted above. Kang does not teach wherein at least a second portion of the fluid flow is treated as incompressible.
However, Ihm teaches wherein at least a second portion of the fluid flow is treated as incompressible (the calculated u from stage 1 is calculated by setting the incompressible condition of ∇·u = 0, [page 205 col 1 paragraph 2 lines 1-4]; after fluid velocity field is calculated used in stage 2, [page 205 col 1 paragraph 5 lines 1-4]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kang with Ihm because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kang discloses a system and method that teaches all of the claimed features except for the assumptions used for incompressible flows and compressible flows. Kang references Ihm as [IKC04] to teach how the divergence equation may be used (Kang [page 4 col 1 paragraph 4 line 8]). Thus, a person having skill in the art would have a reasonable expectation of successfully changing between compressible and incompressible flow by modifying the phi term in Kang as taught by Ihm (Ihm, [page 205 col 1 paragraph 2 lines 1-4]. Therefore, it would have been obvious to combine Kang with Ihm to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 12, Kang teaches all of the limitations of claim 1, as noted above. Kang does not teach wherein at least a second portion of the fluid flow is treated as compressible.
However, Ihm teaches wherein at least a second portion of the fluid flow is treated as compressible (the calculated u from stage 1 is calculated by setting the incompressible condition of ∇·u = [Symbol font/0x66], [page 205 col 1 paragraph 2 line 10]; after fluid velocity field is calculated used in stage 2, [page 205 col 1 paragraph 5 lines 1-4]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kang with Ihm because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kang discloses a system and method that teaches all of the claimed features except for the assumptions used for incompressible flows and compressible flows. Kang references Ihm as [IKC04] to teach how the divergence equation may be used (Kang [page 4 col 1 paragraph 4 line 8]). Thus, a person having skill in the art would have a reasonable expectation of successfully changing between compressible and incompressible flow by modifying the phi term in Kang as taught by Ihm (Ihm, [page 205 col 1 paragraph 2 line4]-[page 205 col 1 paragraph 3 line 7. Therefore, it would have been obvious to combine Kang with Ihm to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16 as it depends on claims 11-12, Kang in view of Ihm teaches all of the limitations of claims 11-12, as noted above. Kang further teaches for generating a graphics output with a simulated combustion using the one or more data structures (Figure 5 shows animations generated using presented hybrid method and visualized by a photon-mapping based ray tracer, capable of rendering both density and particle data, [page 7 col 1 paragraph 3 lines 2-5]; particle data is stored in a dynamic kd-tree for the particle calculations, [page 5 col 1 paragraph 5 line 5]; and density is stored in grid/voxel based data structure, [page 2 col 2 paragraph 3 lines 3-5]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,984,489 B2 (Henderson) – primary reference for related application 17/185,708; see the mappings provided in the Non-final Office Action dated 5/6/2021.
“Physically Based Simulation Of Explosions” (Roach) – goes into detail regarding a simulation for compressible fluid flow in chapter III, [page 15]; and conclusion discusses “compressible three dimensional fluid simulator for the purpose of modeling visually stimulating explosions, [page 37]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148